DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 8:  Claim 8 depends from a cancelled claim, claim 5.  As such, the scope of claim 8 is unclear.  For the purpose of further examination, the claim will be interpreted as depending from claim 1.
Considering Claim 24:  Claim 24 recites the limitation "the guest polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not recite a guest polymer, and thus it is not clear if mixing with a guest polymer is required in the instant claim.  For the purpose of further examination, the claim will be interpreted as requiring a step of mixing the lignin with a guest polymer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Green Chem. 2017, 19, 1628).
Considering Claim 20:  Li et al. teaches carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); and a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3).
	Li et al. does not teach the claimed method of making the carbon fiber.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  As Li et al. teaches the same fiber structure, it reads on the instant claims despite the difference in properties. 
Considering Claim 21:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).

Claims 1, 4, 14, 15, 18, 19, 20, 22, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskelinen et al. (US 2015/0183813) as evidenced by Nordberg (Carbon Fibers from Kraft Lignin, Doctoral Thesis, 2012).
Considering Claims 1, 4, and 23:  Eskelinen et al. teaches a method for producing carbon fibers (¶0097) comprising preparing a lignin precursor by ultrafiltration/size exclusion step, where the lignin is divided into a permeate/low molecular portion and a concentrate/high molecular weight portion on a 15 kDa membrane (Example 1, Fig. 2), with the concentrate being used to as the carbon fiber precursor (Example 5).  The carbon fibers are then prepared by the process of Nordberg (¶0097), which comprises forming a lignin precursor fiber, followed by carbonizing the fiber (pg. 18-19).  
	As the ultrafiltration removes the low molecular components from the precursor, the polydispersity would be reduced.
Considering Claim 14:  Eskelinen et al. teaches the high molecular weight fraction as having a molecular weight above 10 kg/mol (Example 1).
Considering Claim 15:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by the same claimed process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. improved spinnability would implicitly be achieved by a composition with all the claimed ingredients made by the same process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 18:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by the same claimed process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the pre-graphic turbostratic structure, crystallite size, crystallite content would implicitly be achieved by a composition with all the claimed ingredients made by the same process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claims 19 and 26:  Eskelinen et al. teaches thermostabilization of the precoursor fibers (pg. 19).  
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by the same claimed process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the lower glass transition temperature would implicitly be achieved by a composition with all the claimed ingredients made by the same process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 20:  Eskelinen et al. teaches the fiber made by the process of claim 1.  
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by the same claimed process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the lower glass transition temperature would implicitly be achieved by a composition with all the claimed ingredients made by the same process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 22:  Eskelinen et al. teaches the lignin fraction as having molecular weights between 50 and 15 kDa, which would result in a number average molecular weight above 20 kDa.

Claims 1, 14, 15, 18, 20, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compere et al. (Evaluation of Lignin from Alakaline-pulped Hardwood Black Liquor, Oak Ridge National Laboratory, 2005).
Considering Claims 1, 14, and 28:  Compere et al. teaches a process for preparing carbon fibers, the process comprising dissolving the lignin in a alkaline pulping liquor to produce a black liquor/basic solution of lignin (pg. 21), precipitating the lignin with an acid by adjusting the pH to 3.5 (pg. 32), lyophilizing the lignin to provide a lignin precursor (pg. 32), forming lignin fibers from the lignin (pg. 32-33), and carbonizing the lignin fiber to produce a carbon fiber (pg. 31).  Compere et al. teaches a precipitation process that would result in the precipitation of high molecular weight lignin, while some low molecular weight lignin will remain in solution.
Compere et al. is silent towards the claimed properties.  However, the original specification teaches that acid precipitation to a pH of less than 4 results in an increased linear structure as based on the claimed linkages and an increased amount of multiple intermolecular hydrogen bonding (Example 3).  As Sjoholm et al. teaches the same process that is taught to result in the claimed properties, it would inherently have an increased linear structure as based on the claimed linkages and an increased amount of multiple intermolecular hydrogen bonding.
Considering Claim 15:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by the same claimed process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. improved spinnability would implicitly be achieved by a composition with all the claimed ingredients made by the same process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 18:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by the same claimed process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the pre-graphic turbostratic structure, crystallite size, crystallite content would implicitly be achieved by a composition with all the claimed ingredients made by the same process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 20:  Compere et al. teaches the fibers made by the claimed process.  
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by the same claimed process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the pre-graphic turbostratic structure, crystallite size, crystallite content would implicitly be achieved by a composition with all the claimed ingredients made by the same process.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 14-21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Green Chem. 2017, 19, 1628) in view of Eskelinen et al. (US 2015/0183813).
Considering Claims 1, 23, and 27:  Li et al. teaches a method for producing carbon fibers, the method comprising treating lignin with an enzyme mediator system to reduce the polydisperisty index relative to the lignin prior to treating (Fig. 1);  forming precursor fibers from the mixture (Supplemental information, pg. s7); and thermostabilization and carbonization to produce the fiber (Supplemental information pg. s8).  Li et al. teaches fractioning the lignin to provide a water in soluble fraction and a water soluble fraction, and further teaches fractioning the insoluble fraction into a high and low molecular weight portion (pg. 1632-63; Supplemental information pg. s2).
	Li et al. does not teach utilizing size exclusion on the treated lignin.  However, Eskelinen et al. teaches a method for producing carbon fibers (¶0097) comprising preparing a lignin precursor by ultrafiltration/size exclusion step, where the lignin is divided into a permeate/low molecular portion and a concentrate/high molecular weight portion on a 15 kDa membrane (Example 1, Fig. 2), with the concentrate being used to as the carbon fiber precursor (Example 5).  Li et al. and Eskelinen et al. are analogous art as they are concerned with the same field of endeavor, namely carbon fibers from lignin precursors.  It would have been obvious to a person having ordinary skill in the art to have used the ultrafiltration of Eskelinen et al. on the lignin of Li et al., and the motivation to do so would have been, as Eskelinen et al. suggests, to provide a lignin material with reduced ash content and a controlled molecular weight (¶0059-61).
Considering Claims 6 and 7:  Li et al. teaches the enzymatic treatment as being with laccase-HBT (Fig. 1).
Considering Claim 8:  Li et al. teaches performing the enzyme treatment as comprising producing a buffer solution of lignin (Supplemental info S2), adding an enzyme and mediator to the solution; stirring for 48 hours, and separating the water insoluble fraction from the solution (Supplemental S2).
Considering Claims 14 and 22:  Li et al. teaches the lignin precursor as having a weight average molecular weight of greater than 20 kg/mol and a polydispersity of 3.63 (Fig. 1).
Considering Claim 15:  Li et al. teaches the fibers as having improved spinnability as evidenced by more uniform diameters for the carbon fibers (pg. 1630).
Considering Claims 16 and 17:  Li et al. teaches forming the precursor fibers by mixing the lignin and polyacrylonitrile and electrospinning the mixture (Supplemental Information pg. s7).
Considering Claim 18:  Li et al. teaches the carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); and a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3).
Considering Claim 19 and 26:  Li et al. teaches the glass transition temperature as being lower than the fibers made without treating the lignin (Fig. 3).
Considering Claim 20:  Li et al. teaches carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); and a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3).
Considering Claim 21:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).
Considering Claim 24:  Li et al. teaches lyophilzing the lignin prior to combining the lignin with the polyacrylonitrile (Supplemental information, pg. s2).
Considering Claim 25:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-8, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767